USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ante arama
C.A. INFANT BY MOTHER AND NATURAL DOC #, —___
GUARDIAN JACQUELINE PACHECO AND DATE FILED: _7/29/2019 _
JACQUELINE PACHECO INDIVIDUALLY,
Plaintiffs,

-against- 18 Civ. 12304 (AT)

BOB’S DISCOUNT FURNITURE ORDER

CORPORATION and JOSEPH CORY
HOLDINGS, LLC,

 

Defendants.
ANALISA TORRES, District Judge:

 

On December 28, 2018, Defendant Bob’s Discount Furniture Corporation removed this case
to federal court, invoking subject matter jurisdiction by reason of diversity of citizenship, 28 U.S.C.
§ 1332. ECF No. 1. Then, on July 29, 2019, Plaintiff filed an amended complaint which added a
second Defendant, Joseph Cory Holdings, LLC, again invoking subject matter jurisdiction by reason
of diversity of citizenship. ECF No. 24. However, if Joseph Cory Holdings, LLC is, indeed, a
limited liability company, as its name would imply, then the complaint must allege the citizenship of
natural persons who are members of the limited liability company and the place of incorporation and
principal place of business of any corporate entities who are members of the limited liability
company.

Accordingly, by August 5, 2019, Plaintiffs shall amend their pleading to allege the citizenship
of each constituent person or entity. See Handelsman v. Bedford Vill. Assocs. Ltd. P’ship, 213 F.3d
48, 51-52 (2d Cir. 2000) (citing Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998)); Strother
v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N-Y. 2001) (“For purposes of diversity jurisdiction, a limited
liability company has the citizenship of each of its members.”). If Plaintiffs fail to amend by the
foregoing date to truthfully allege complete diversity based upon the citizenship of each constituent
person or entity of the LLC, then the complaint will be dismissed for lack of subject matter
jurisdiction.

SO ORDERED.

Dated: July 29, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge
